Title: To Thomas Jefferson from Pio, 22 July 179[1]
From: Pio
To: Jefferson, Thomas



Monsieur
à Paris ce 22. Juillet 1792 [i.e., 1791]

Les sentimens que vous m’avez inspiré ne s’effaceront jamais de mon coeur, et vous me permettrez que je cherche toutes les occasions pour vous le dire me procurant par là la satisfaction, bien douce pour moi, de me rappeler à votre souvenir. Je vous ai écrit une autre fois, il y a bientôt deux ans par Mr. Rutlidge, mais je crains que ma lettre ne vous ait pas été rendue. Plût au ciel que celle-ci n’ait pas le même sort. Je ne vous demande qu’une seule ligne de votre écriture; dites moi, si vous vous portez bien, si vous êtes content et si vous ne regrettez pas quelquefois la Grille de Chaillot. Moi, je ne puis pas y penser sans eprouver une tendre commotion; des hommes comme vous, Monsieur, ne se remplacent pas. Que votre conversation me seroit necessaire dans cette crise politique! Les hommes ne sont plus les mêmes; j’ai perdu tous les amis, la Patrie seule me reste, et vous savez sans doute que c’est la France libre. Voilà mon Idole. Je ne vous donne pas de nouvelles; vous les recevez sans doute par des autres canaux. Pour Mr. Short, jadis mon ami, je serois presque tentéde vous en demander des nouvelles; nous pensions toujours de même dans le tems du Despotisme; dans le regne de la Liberté nos idées ne se rencontrent plus, et par consequent nos personnes non plus. L’auriez vous jamais cru? Je n’ai actuellement que Locke sous les yeux, Sidney, Milton, J.J.Rousseau, et Th. Payne; voilà toute ma bibliothèque; j’ai brulé  le reste, excepté Machiavel, que tous les Diplomates ont, mais qu’ils n’osent pas avouer, et que les hommes libres doivent placer à coté de la Declaration des Droits. Mais notre Revolution n’est pas achevée, et je crains que le choc soit plus fort d’or en avant qu’il ne l’a eté jusqu’à present. Nous desirons ardemment une nouvelle Legislature, comme nous avons desiré ces jours ci une Monarchie sans monarque; celle ci a manqué; serons nous aussi malheureux pour l’autre?—Je suis corde et animo tout à vous, et bien fraternellment,

Pio

